The Attorney             General of Tex,as
                                            August     9,   1978
JOHN L. HILL
Attorney General


                   Honorable Joseph N. Murphy, Jr.                 Opinion No. H- 122 6
                   Executive Director
                   Employees Retirement System of Texas            Re: Contributions    to judicial
                   P. 0. Box 12337, Capitol Station                 retirement  by   persons     who
                   Austin. Texas 78711                             formerlv were domestic relations
                                                                   court judges and juvenile court
                                                                   judges.

                   Dear Mr. Murphy:

                          You have requested our opinio,n regarding contributions to the Judicial
                   Retirement System by former domestic relations and juvenile court judges.
                   Article 1926a, V.T.C.S., the Family District Court Act, provides, in section
                   1.08(b):

                                 Each iudee. at his ootion. mav oav into the State
                              Treasury no’less than six percent” pius’interest of that
                              salary that would have been paid to him had he been
                              paid by the state for his full tenure on any court of
                              domestic relations or special juvenile court.      Upon
                              such oavment and the comoliance with the transfer
                              herein provided the judge will be given full credit for
                              such tenure toward state judicial retirement.

                                 In addition for such fuR.credit to apply, any judge of
                              the family district court who elects to secure credit in
                              the judicial retirement system pursuant to this section
                              shall forfeit all rights to ,any county and district
                              retirement    system other than the reserves for the
                              additional funds, if any, paid by the county to such
                              judge over and above the amount of state salary paid
                              to district judges by the state, for the tenure for which
                              credit is sought. Such county and district retirement
                              systems shall transfer      to the judicial retirement
                              system all sums credited to the account of such judge
                              except the amount paid in for such additional salary, if
                              any, whether paid by the judge or by the employer,
                              plus accumulated interest thereon, in such county and




                                               P.    4902
Honorable Joseph N. Murphy, Jr.       -        Page 2   (H-1226)



            district retirement system. Such sum paid into the judicial
            retirement    system by any county and district retirement
            systems shall be first applied against the judges’ required six
            percent payment herein set out and any remainder shall
            remain in the General Revenue Fund.

(Emphasis added). You ask what amount the statute directs be paid by a family
district court judge who elects to transfer into the Judicial Retirement System.

        In our opinion, section 1.08(b) requires an affected judge to pay six percent of
that amount which would have been paid him by the state if article 1926a had been
in effect at the time of his prior service. See Attorney General Opinion H-1073
(1977). Since section 1.05(b) grants to a faxy          district court judge “the same
compensation . . . provided by the state . . . for the other district judges in his
county,” it follows that he must contribute six percent of the state’s portion of a
district judge’s salary for the full period of his tenure on the court of domestic
relations or the juvenile court.      We believe that this result is compelled by the
language of the statute itself.

        In the first place, the effect of the contribution is “full credit for such tenure
toward state judicial retirement .” It would be inequitable to permit a judge who, as
a member of the county and district              retirement    system, had contributed
substantially less than a member of the Judicial Retirement System for an equal
period, to receive full credit under the latter without the payment of an additional
and equalizing amount. In addition, had the legislature intended to require a family
district court judge to pay no more than he had actually contributed to the county
and district retirement system, it need only have directed him to pay six percent of
his salary as a domestic relations or juvenile court judge. Furthermore, the last
two sentences of section 1.08(b) seem to contemplate           a difference between the
amount actually paid into the county and district retirement              system and the
amount required to be paid into the state treasury.

       Accordingly, it is our opinion that section 1.08(b) of the Family   District Court
Act requires that a family district court judge who elects to transfer     his retirement
credits to the Judicial Retirement System pay to the state treasury        six percent of
the state’s portion of a district judge’s salary for the period of his     tenure on the
court of domestic relations or the juvenile court.

                                    SUMMARY

            Section 1.08(b) of the Family District Court Act, article
            1926a, V.T.C.S., requires that a family district court judge
            who elects   to transfer his retirement      credits from the
            county and district     retirement  system to the Judicial
            Retirement   System should pay to the state treasury six
            percent of the state’s portion of a district judge’s salary for




                                          P.    4903
-   -




        Honorable Joseph N. Murphy, Jr.    -        Page 3   (H-1226)



                   the full period of his tenure         on the court   of domestic
                   relations or the juvenile court.




                                                       Attorney General of Texas




        c~g~&;$
        Opinion Committee




                                               P.    4904